Citation Nr: 1548999	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1971 to May 1973.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana

In April 2014, the Board issued a decision that, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In July 2015, the Court issued a memorandum decision that, in pertinent part, vacated the portion of the April 2014 Board decision that denied entitlement to service connection hypertension, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1. The preponderance of the evidence does not show that the Veteran's hypertension had its onset in service or within one year of service discharge, or that the disability is related to service.  

2. The preponderance of the evidence does not show that the Veteran's hypertension is caused or aggravated by a service-connected disability.



	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2006.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The June 2012 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 



	(CONTINUED ON NEXT PAGE)

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension (cardiovascular-renal disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension (cardiovascular-renal disease) is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  See June 2006 and March 2010 statements.  He further claims that he has experienced elevated blood pressure since VA initially diagnosed diabetes mellitus in 2004, and was diagnosed "borderline diabetic" many years before VA diagnosed diabetes mellitus in 2004.  See April 2010 VA Form 646.

STRs are negative for symptoms or a diagnosis of hypertension.  

Following service, an October 2003 VA emergency physician note indicates the Veteran's blood pressure was 139/92.  In January 2004, the Veteran was seen for chest pain and a spider bite.  During the visit, his blood pressure was 146/98 and 142/92, when taken manually.  The nurse noted that the appellant used to take blood pressure medication, but he stopped taking medication once his blood pressure was controlled. 

A January 13, 2004, VA treatment record shows that "new onset diabetes mellitus" was diagnosed.  The record also shows a previous diagnosis of hypertension.

A March 2004 VA primary care note states that the Veteran had "a past medical history of diabetes type 2 with hypertension" and that he was diagnosed with diabetes on his previous visit.  On examination his blood pressure was 136/94.

The Veteran is presently service connected for type II diabetes mellitus ,effective from June 2005. See July 2005 rating decision. 

In March 2006, the Veteran underwent a VA examination for diabetes mellitus.  The VA examiner then opined that the Veteran's diabetes mellitus did not "cause" any complications, noting that that Veteran had essential hypertension, and that this condition had developed before his diabetes mellitus.

In June 2012, the Veteran underwent a VA examination for hypertension.  The VA examiner opined that it is less than likely that hypertension was incurred during or caused by the Veteran's military service or that hypertension is proximately due to or caused by service-connected diabetes mellitus.  The examiner provided the following rationale:

CPRS show the Veteran was treated with HCTZ 25mg at VAMC Shreveport 8/27/1995 for hypertension.

CPRS primary care nurses note dated 1/13/2004 show that BP was elevated 142/96 mmHg where Veteran gives history of taking BP medication in the past, but after BP was controlled, he stopped taking the medication.

The Veteran was diagnosed with diabetes mellitus 1/13/2004 with A1C of 8.1%, indicating the onset of the hypertension preceded the onset of diabetes mellitus.

CPRS Ophthalmology clinic notes shows no diabetes mellitus-related retinopathy on 5/07/2004.  Without retinopathy, it is less than likely diabetes mellitus-nephropathy would be present to cause diabetes mellitus-related reno-vascular hypertension.

More than likely, the Veteran has primary or essential hypertension which accounts for 95% of all hypertension, and there has been no other disease found to cause secondary hypertension.  
[http ://emedicine.medscape.com/article/241381 -overview].

The factors and conditions that may increase the risk of developing hypertension include increasing age, obesity, sedentary lifestyle leading to obesity, smoking, increased salt intake, heavy alcohol use, stress leading to obesity or smoking, male gender, family history of hypertension and African-American ethnicity.

The examiner also noted that the Veteran's hypertension "is well-controlled by a single medication.  Therefore it is less than likely that the Veteran's hypertensive condition has been caused by or aggravated beyond normal progression" by his service-connected diabetes mellitus. 

The Board finds this examination and opinions adequate as to whether the Veteran's diabetes mellitus caused his hypertension and as to whether the Veteran's diabetes mellitus aggravated his hypertension. The June 2012 VA examiner's opinions are based on a review of the pertinent medical history, the Veteran's statements, and are supported by sound medical rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The examiner explained that 95 percent of hypertension diagnoses are due to essential hypertension as opposed to hypertension caused by another condition, and with regard to the Veteran specifically, his diabetes had not caused retinopathy and thus not caused renopathy which would be the condition that would impact his vascular system and potentially his hypertension. This rationale is sound and thorough. Moreover, with regard to whether the diabetes aggravated his hypertension, the examiner noted that his hypertension was well-controlled by a single medication, thus, it was less likely than not that his hypertension was aggravated beyond the normal progression by the diabetes. Again, this is a sound rationale for the conclusion reached. Accordingly, the Board finds the 2012 examiner's report and opinions to be adequate for adjudication purposes, and no new opinions are required.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the appeal must be denied.

Initially, the Board has considered the Veteran's own lay statements that his hypertension is either caused or aggravated by his service-connected diabetes.  The Board finds the Veteran's statements not competent to establish causation or aggravation.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension was caused by or aggravated by his service-connected disabilities is not something that can be determined by mere observation.  Nor are these questions simple.  They require clinical testing as well as training to make the appropriate interpretations of the tests and to reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension and whether it was aggravated by his diabetes are not competent evidence. 

With regard to direct service connection, the evidence of record does not show, nor does the Veteran assert, that service connection for hypertension is warranted on a direct basis.  The evidence does not show that he experienced the onset of hypertension during his military service.  As noted above, the STRs do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulation.  Thus, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service. The record also fails to show by objective evaluation that he manifested any hypertension to a degree of 10 percent by May 1974 (within the first year following his active duty service discharge, in May 1973).  The first evidence of hypertension is not until 1995, more than 20 years after service.

With regard to whether his service-connected diabetes mellitus caused his hypertension, the Board notes that the June 2012 VA examination report provides the most probative evidence as to this question, and this opinion determined that his hypertension was not related to his diabetes. As discussed above, this opinion is adequate and the Board finds it extremely probative. In fact, there is no medical opinion to the contrary. Thus, as the only competent opinion, and the most probative opinion, is against the claim for hypertension as secondary to service-connected diabetes mellitus, the claim is denied on this basis.

Turning to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, the Board again finds that the most probative evidence on this question is the 2012 examiner's opinion which determined that his hypertension was not aggravated beyond the natural progression by his diabetes because his hypertension was well controlled by a single medication. The Board further notes that the fact that the Veteran's hypertension was controlled with medication is supported by the record, as in January 2004 the Veteran himself reported that he stopped taking his medication when his blood pressure was controlled, and when he stopped the medication it resulted in elevated readings. There is no competent opinion of record contrary to the 2012 opinion against the claim. Thus, the only competent evidence, and the most probative evidence, is against a finding that the Veteran's hypertension was aggravated by his diabetes, and the claim must be denied on this basis as well.

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension on a direct, secondary, or aggravation basis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 

  
ORDER

Service connection for hypertension is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


